Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 21, and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
Claims 1-2, 4-5, and 25-26, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sklar (US 3,448,518).
 Regarding claim 1, Sklar teaches all the positively recited elements of the invention including a utility knife comprising:
	a body (e.g., 11) comprising a front end and a rear end opposite the front end (e.g., fig. 1) and a first body portion (e.g., see fig. below) cooperating with a second body portion (e.g., see fig. below), the first and second body portions both extend along a length direction of the body between the front end and rear ends; 
a blade holder (e.g. 30) supported by the body, the blade holder moveable relative to the body to move a blade (e.g., 35) between an extended position and a retracted position, wherein the first body portion surrounds a first side of the blade holder and the second body portion surrounds a second side of the blade holder such that the blade holder is entirely enclosed within the body (e.g., see fig. below); and


    PNG
    media_image1.png
    761
    711
    media_image1.png
    Greyscale

	Regarding claim 2, Sklar teaches the blade aperture further comprising a second end section (e.g., at 20) having a width and a height, the width of the central section is greater than the width of the second end section, the height of the central section is greater than the height of the second end section (e.g., figs 1 and 4).

	Regarding claim 5, Sklar teaches the blade aperture is defined in the front end of the body (e.g., fig. 1), wherein the blade holder is slidable relative to the body to move the blade through the blade aperture between the extended position and the retracted position (e.g., via 30).
	Regarding claim 25, Sklar teaches the blade projecting a maximum distance from the front end when in a fully extended position and the blade is entirely enclosed by the body when in a fully retracted position (e.g., fig. 1). 
	Regarding claim 26, Sklar teaches the blade holder further includes an outer surface defining an outer perimeter and the first body portion and the second body portion together extend around the entirety of the outer perimeter of the blade holder (e.g., fig. above).
Claims 1-2, 4-5, 7, 21, and 26, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gits (US 2,215,216).
 Regarding claim 1, Gits teaches all the positively recited elements of the invention including a utility knife comprising:
	a body (e.g., 3) comprising a front end and a rear end opposite the front end (e.g., fig. 1) and a first body portion (e.g., see fig. below) cooperating with a second body portion (e.g., see fig. below), the first and second body portions both extend along a length direction of the body between the front end and rear ends; 

a blade aperture (e.g., at 9 and 10) defined between the first and second body portions, through which the blade extends when in the extended position, the blade aperture including a central section (e.g., at 9) having a width and a height and a first end section (e.g., at 10) having a width and a height, the width of the central section is greater than the width of the first end section, the height of the central section is greater than the height of the first end section (e.g., figs 3 and 4, although fig. 4 is a transverse cross sectional view, the shape of aperture at the front end of the body is the same as fig. 4 as clearly shown on fig. 3 by broken lines).

    PNG
    media_image2.png
    446
    618
    media_image2.png
    Greyscale

	Regarding claim 2, Gits teaches the blade aperture further comprising a second end section (e.g., at 10) having a width and a height, the width of the central section is greater than the width of the second end section, the height of the central section is greater than the height of the second end section (e.g., figs 3 and 4).
	Regarding claim 4, Gits teaches the width of the first end section is equal to the width of the second end section, and the height of the first end section is equal to the height of the second end section (e.g., figs 3 and 4).
	Regarding claim 5, Gits teaches the blade aperture is defined in the front end of the body (e.g., fig. 3), wherein the blade holder is slidable relative to the body to move the blade through the blade aperture between the extended position and the retracted position (e.g., via 19).

Regarding claim 21, Gits teaches the lock member is coupled to an actuator button (e.g., 19) wherein the actuator button is slidable along a slot in the first body portion of the body (e.g., a slot 20 is defined by the first body and second body portions).
Regarding claim 26, Gits teaches the blade holder further includes an outer surface defining an outer perimeter and the first body portion and the second body portion together extend around the entirety of the outer perimeter of the blade holder (e.g., fig. above).
Claim Rejections - 35 USC § 103
Claim 3, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Sklar or Gits.
	Sklar or Gits discloses the invention substantially as claimed including the respective widths of the first end section and the second end section of the blade aperture are smaller than the width of the central section of the blade aperture, and the height of the central section of the blade aperture being greater than both of the respective heights of the first end section and the second end section of the blade aperture but fails to explicitly teach the respective widths of the first end section and the second end section of the blade aperture are each less than 50% of the width of the central section of the blade aperture, and the height of the central section of the blade aperture is greater than 80% of both of the respective heights of the first end section and the second end section of the blade aperture. However, it would have been an .
Response to Arguments
Applicant's arguments filed 11/8/2021 have been fully considered but they are not persuasive.
Applicants contend that Sklar and Gits do not identically teach “the first body portion surrounds a first side of the blade holder and the second body portion surrounds a second side of the blade holder such that the blade holder is entirely enclosed within the body” as recited in claim 1.
The examiner respectfully disagrees.  As set forth above, the recitation “the blade holder is entirely enclosed within the body” is construed as the blade holder being enclosed within the body except at least portion of the blade holder being exposed since applicant’s embodiment shown on fig. 6B shows at least portion of the blade holder 119 .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Horovitz is cited to show a related device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEPHEN CHOI/Primary Examiner, Art Unit 3724